      Case 3:21-cv-00174-BRW-PSH Document 8 Filed 09/16/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

LISA R. MURPHY                                                          PLAINTIFF
ADC #760343

v.                          No: 3:21-cv-00174 BRW-PSH


PAYNE, et al.                                                        DEFENDANTS

                                      ORDER

      Plaintiff Lisa R. Murphy filed a complaint pursuant to 42 U.S.C. § 1983 and

applications to proceed in forma pauperis. Doc. Nos. 1-2 & 4-5. Murphy is an

inmate at the McPherson Unit in the Arkansas Department of Correction (“ADC”)

and a “three-striker” under the three-strikes provision of the Prison Litigation

Reform Act (“PLRA”). See Murphy v. Faust et al., No. 1:14-cv-00127-JM (E.D.

Ark.); Murphy v. Culclager, et al., No. 1:15-cv-00027-BSM (E.D. Ark.); Murphy v.

Robinson, et al., No. 1:15-cv-00047-JM (E.D. Ark.); and Murphy v. Fisk, et al., No.

1:15-cv-00050-BSM.

      As a three-striker, Murphy must show that she was in imminent danger of

serious physical injury at the time she filed the complaint. 28 U.S.C. § 1915(g);

Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). The PLRA’s three-strikes

provision states that a prisoner cannot proceed in forma pauperis in a civil action if:

      the prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the
      Case 3:21-cv-00174-BRW-PSH Document 8 Filed 09/16/21 Page 2 of 3




      United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical
      injury.

28 U.S.C. § 1915(g) (emphasis added). The U.S. Court of Appeals for the Eighth

Circuit has explicitly upheld the constitutionality of the three-strikes provision. See

Higgins v. Carpenter, 258 F.3d 797 (8th Cir. 2001). The Eighth Circuit has clarified

that the imminent danger exception applies only when there is a genuine risk of an

“ongoing serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.

2003).

      Murphy claims that she has been repeatedly assigned to a dangerous barracks

where she has been threatened, and is then placed in segregation because she refuses

her barracks assignment.     The Court needs more information to determine if

Murphy’s claims meet the imminent-danger exception to the PLRA’s three-strikes

rule. Accordingly, Murphy must amend her complaint within thirty days from the

date of this Order. Murphy must provide specific facts to support a claim that she is

in danger of imminent serious physical injury. Murphy must also describe the

involvement of each defendant and how they are contributing to an ongoing risk of

serious physical injury.

      The Clerk of Court is directed to send a blank § 1983 complaint form to

Murphy. Murphy is cautioned that an amended complaint renders her original

complaint without legal effect; only claims properly set out in the amended
      Case 3:21-cv-00174-BRW-PSH Document 8 Filed 09/16/21 Page 3 of 3




complaint will be allowed to proceed. In the event she fails to file an amended

complaint conforming to this order by that date, this case may be dismissed.

      IT IS SO ORDERED this 16th day of September, 2021.




                                      UNITED STATES MAGISTRATE JUDGE
